DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 Response to Amendment
	Amendments change scope of previous independent claims, but in entirety, doesn’t change the total scope that previous claim set encompassed, other than solving the aforementioned Claim Objections and 35 U.S.C. 112(a) voids discussed in Final Rejection mailed 13 December 2021.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
	Applicant argues: “a 3D position of the object is not mentioned”, “the claimed feature ‘calculating an updated convergence’ cannot be disclosed by AKSOY, since the disclosure clearly teaches away from doing so, by referring to NOT to refine the estimated vergence depth”, and “solution in AKSOY relies on a completely different in our invention, by choosing a focal plane of a multifocal 3D display using the updated convergence distance.”
The office respectfully disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The office only examines the claim based on the claim scope with respect to Broadest Reasonable Interpretation (BRI), and doesn’t examine unclaimed fragments of the specification including/excluding the argued solution(s) and the sort.
Applicant provides the following figure to express what a 3D position convergence point 330 interpretation represents:

    PNG
    media_image1.png
    885
    534
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    871
    670
    media_image2.png
    Greyscale


Refer to MPEP 2173.05(a)> III. & MPEP 2111.01> IV., for further explanation of the merits.
	Please note, this is a supplemental response to the Final Rejection mailed 13 December 2021 due to the fact the same argument of the 3D position and the sort were further elaborated upon. In addition, if applicant did not intend for an overlap of scope to be presented to please amend the claims to rule out the overlap, and that the office will not accept amendment(s) that include new matter not supported by disclosure of original presentation.
	Therefore, the office respectfully disagrees.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, & 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication № 2017/0148215 to Aksoy et al (hereinafter Aksoy).
Independent Claims 1, 6, & 11: Aksoy teaches a computer (Aksoy: Fig. 1, Item 150; ¶15, "FIG. 1 is a VR system environment in which a VR console 150 operates."), the computer comprising: 
an interface to a three dimensional 3D display, wherein the 3D display is a multifocal 3D display (Aksoy: Figs. 1 & 5A-B, Item 102; ¶17, "Electronic display 102 displays images to the user in accordance with data received from the VR console 150. In various embodiments, electronic display 102 may comprise a single electronic display or multiple electronic displays (e.g., a display for each eye of a user)."; ¶52- ¶56), 
a processor (Aksoy: Fig. 1, Item 156; ¶34, "VR engine 156 executes applications within the VR system..."); and 
a memory, said memory containing instructions executable by said processor (Aksoy: Fig. 1, Item 152; ¶31, "Application store 152 stores one or more applications for execution by VR console 150. An application is a group of instructions, that when executed by a processor, generates content for presentation to the user."), whereby said computer is operative to: 
visualize a plurality of objects, each at a known three dimensional, 3D, position, using the 3D display by sending a control signal to the 3D display (Aksoy: Figs. 5A & 5B, Items 506 & 508; ¶46, "FIG. 5B shows the headset displaying frame n+1 of the virtual scene. In this example, 
determine an object of the visualized objects at which a user is watching based on a gaze point (Aksoy: Fig. 6, Step 610; ¶53, "The mapping is used to determine the degree of visual angles of where the user is looking for the pupil positions of the captured images, which is then used to determine the gaze lines."), 
obtaining a gaze convergence distance indicative of a depth the user is watching at (Aksoy: Fig. 6, Step 615; ¶54, "The headset determines 615 a vergence depth based on an estimated intersection of the gaze lines for both the user's eyes."), 
obtain a reference distance based on the 3D position of the determined object (Aksoy: ¶53, "The calibration procedure may be in the form of looking at an object (e.g., a butterfly) moving around in VR space. The user is instructed to follow the object smoothly with his eyes for some time. The calibration procedure establishes a mapping between the pupil positions measured in pixels and the corresponding known VR locations of the object measured in degrees of visual angle."), 
calculating an updated convergence distance using the obtained gaze convergence distance and the reference distance (Aksoy: ¶55, "For example, when the user who is viewing (e.g., focusing) on an object in ,
wherein the computer is further configured to select a focal plane of the 3D display using the updated convergence distance (Aksoy: figs. 5A-B, disclosed in ¶ 52- ¶55, "A distance element of the headset (e.g., distance element 502 of distance actuation block 106), such as an actuator or motor and track (e.g., track 504), moves the electronic display along the track based on the determined vergence depth. Alternatively or additionally, the distance element of the headset moves the optics block (e.g., optics block 104) for reducing the vergence-accommodation conflict by adjusting the distance between the 3D electronic screen and an optics block of the headset.").
Please note, with respect to Remarks filed 09/30/2021 & 03/14/2022, please refer to abstract, ¶3, ¶36, & ¶48- ¶49 to provide proper context with respect to Aksoy.
Claims 3 & 8: Aksoy teaches subsequently determining a further object of the visualized objects using the updated convergence distance (Aksoy: ¶55, "For example, when the user who is viewing (e.g., focusing) on an object in one frame (e.g., frame n) and views either a different object or the virtual depth of the object changes in the next frame (e.g., frame n+1), the headset determines 615 a vergence depth for the object viewed by the user in frame n+1."). 
Claims 4 & 9: Aksoy teaches the gaze convergence distance is obtained by calculating a depth from an eye to a convergence point or by calculating a depth from a normal between a first eye and a second eye to the convergence point (Aksoy: ¶54, "The intersection of the gaze lines is estimated by assuming the location of the user's eyes as two vertices of a triangle and the gaze lines from the two eyes as the two edges of the triangle originating from the two vertices representing the eyes and converging at the third vertex of the triangle. The third vertex of the triangle represents the intersection of the gaze lines and a distance between the triangle edge between the two vertices representing the eyes and the third vertex representing the intersection of the gaze lines (i.e., altitude of the triangle) is the estimated vergence distance."). 
Claims 5 & 10: Aksoy teaches the gaze convergence distance is obtained using an interocular distance (IOD), indicating a distance between the eyes of the user, and an interpupillary distance (IPD), indicating a distance between the pupils of the user, and a predetermined function (Aksoy: ¶40, "The vergence depth (dv) 308 is a distance between the location of the eyes and the point of intersection of the gaze lines 304. The location of the eyes can be either the location of the exit pupil (e.g., exit pupil 250) in the headset or a center of a sphere approximating the user's eye (e.g., sphere 300)."). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626